Citation Nr: 0204379	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  95-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
pursuant to Chapter 35 of Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, G.W. and J.W.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from December 1940 to December 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In it September 1994 rating decision the RO denied 
entitlement to service connection for the cause of the 
veteran's death and also denied entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35.  The 
appellant's disagreement with that decision led to this 
appeal.  At a hearing held at the RO in June 1997, the 
appellant and her daughters testified before the undersigned 
Member of the Board.  In September 1997, the Board remanded 
the case for additional development, and the case has been 
returned to the Board for further appellate consideration.  

Review of the record shows that in March 1994 the veteran 
filed a VA Form 21-526, in which he claimed entitlement to 
service connection for leukemia and Hodgkin's disease.  He 
also claimed entitlement to service connection for emphysema, 
congestive heart failure, loss of lower teeth, and enlarged 
spleen, as due to the leukemia and/or the Hodgkin's disease 
or due to the chemotherapy for the leukemia or Hodgkin's 
disease.  The RO returned the form to the veteran because it 
was unsigned and stated that it would treat it as an informal 
claim.  In  April 1994, the RO received the veteran's signed 
VA Form 21-526.  On a Radiation Exposure Questionnaire, 
received at the RO in May 1994, the veteran stated that he 
was claiming that his leukemia and Hodgkin's disease were due 
to exposure to ionizing radiation in Operation CROSSROADS and 
that his emphysema and congestive heart failure were the 
result of chemotherapy for the leukemia and Hodgkin's 
disease.  

The record includes the veteran's death certificate, which 
shows that he died in June 1994.  In August 1994, the 
appellant, who is the veteran's widow, filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse.  On that 
form, the appellant stated that the veteran had filed a claim 
with VA in March 1994 and that VA had not made a 
determination on that claim.  She stated that she wanted it 
to be settled as she felt that her husband's illness was a 
direct result of his participation in Operation CROSSROADS.  
In its September 1994 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The RO also 
denied entitlement to 38 U.S.C. Chapter 35 benefits reasoning 
that because there were no prior rating decisions in the 
record, the veteran was not rated 100 percent disabled for a 
service-connected disability at the time of his death.  In an 
October 1994 letter, the RO notified the appellant that it 
had denied her claim for Dependency and Indemnity 
Compensation and informed her that she had the right to 
appeal this decision.  In the following paragraph, the RO 
stated that it had also considered her claim for other death 
benefits and that she was not eligible for accrued benefits 
since no accrued amounts were available, but that she would 
be eligible for widow's pension if her income and net worth 
fell below VA requirements.  The RO enclosed a copy of the 
September 1994 rating decision and a VA Form 4107, Notice of 
Procedural and Appellate Rights.  

The Board does not regard the RO's September 1994 rating 
decision or October 1994 letter as adequate notice of denial 
of the appellant's accrued benefits claims.  The RO should 
have adjudicated each of the veteran's pending service 
connection claims for accrued benefits purposes, but there is 
no indication that this was done.  The statement in the 
October 1994 letter to the appellant that she was not 
eligible for accrued benefits since no accrued amounts were 
available does not indicate that the RO had adjudicated the 
veteran's service connection claims that were pending at the 
date of his death.  Under the circumstances, the Board refers 
to the RO for appropriate action the issues of entitlement to 
service connection for leukemia, Hodgkin's disease, 
emphysema, congestive heart failure, loss of lower teeth and 
enlarged spleen for accrued benefits purposes.  


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She contends that his 
Hodgkin's disease and/or its treatment residuals and chronic 
lymphocytic leukemia caused the veteran's death and that both 
diseases were due to his exposure to ionizing radiation in 
service.  The Board notes that medical records in the file 
indicate that the veteran was initially diagnosed as having 
chronic lymphocytic leukemia in the early 1970s, received 
chemotherapy and in 1975 was diagnosed as having Hodgkin's 
disease, for which he received combination chemotherapy with 
mechlorethamine, vincristine, procarbazine and prednisone 
(MOPP) until the late 1970s.  After termination of the 
chemotherapy, he was followed for evidence of recurrence of 
the Hodgkin's disease, and laboratory  studies were normal 
until at least 1987.  In a hospital summary concerning 
hospitalization in May 1991 for progressive dyspnea and 
fatigue, the veteran's attending physician, Patrick E. 
Shipsey, M.D., stated that the veteran had a history of 
chronic lymphocytic leukemia, treated by chemotherapy, and 
"subsequently he developed Hodgkin's disease secondary to 
that which was also treated."  The physician noted a white 
count of 21,000 and stated that it appeared that the veteran 
had a recurrence of his chronic lymphocytic leukemia.  After 
work-up later that month by another physician, the veteran 
was diagnosed as having RAI stage 0 chronic lymphocytic 
leukemia.  

In the history reported in conjunction with hospitalization 
of the veteran in November 1993, Dr. Shipsey stated that the 
chronic lymphocytic leukemia that replaced the Hodgkin's 
lymphoma was probably related to the treatment for the 
Hodgkin's lymphoma.  Review of the record shows that it 
includes no medical records for the veteran dated between 
early March 1994 and his death in June 1994.  As those 
records could include evidence pertinent to the appellant's 
claim, the RO should attempt to obtain them.  

It was Dr. Shipsey who signed the veteran's death 
certificate.  The certificate of death lists the splenic 
rupture due to chronic lymphocytic leukemia as the immediate 
cause of death and lists chronic obstructive pulmonary 
disease as a condition that contributed to death; it does not 
mention Hodgkin's lymphoma as either an immediate cause of 
death or as a condition that contributed to death.  As Dr. 
Shipsey's prior statements raise a question as to whether the 
Hodgkin's disease or its treatment may have caused or may 
have been otherwise related to the recurrence of the 
veteran's fatal chronic lymphocytic leukemia, additional 
development should be undertaken in this case.  If it is 
established that it is at least as likely as not that the 
veteran's Hodgkin's disease or its treatment residuals were 
causally related to this chronic lymphocytic leukemia or 
somehow hastened the veteran's death, additional development 
under 38 C.F.R. § 3.311 will be required.  

In February 2001, the Defense Threat Reduction Agency (DTRA) 
provided a radiation dose assessment for the veteran, and the 
VA Chief Public Health and Environmental Hazards Officer used 
that dose estimate in formulating her opinion concerning 
whether the veteran's chronic lymphocytic leukemia can be 
attributed to his exposure to ionizing radiation in service.  
The appellant has asserted that the DTRA dose estimate was 
based on an assumption as to what the veteran's duties were 
during the time he was stationed in the Marshall Islands.  In 
a November 2001 letter she stated that she wanted the dose 
estimate to be based on exactly what her husband's duties 
were during the time he was stationed in the Marshall 
Islands, and she said that she was in the process of 
obtaining information about his exact duties.  As the case is 
being returned to the RO, the appellant should be invited to 
provide any additional information she may have concerning 
the veteran's activities during and after Operation 
CROSSROADS, including statements of other servicemen who 
served with the veteran aboard the USS SHANGRI-LA (CV 38) 
during that time.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant submit any information she may 
have concerning the veteran's activities 
and exact duties during and after 
Operation CROSSROADS.  This could include, 
but not be limited to, statements from 
other servicemen who served with the 
veteran during that time.  The RO should 
also request that the appellant identify 
all health care providers, VA and non-VA, 
from which the veteran received medical 
treatment or evaluation from March 1994 to 
his death in June 1994.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to obtain 
and associate with the claims file all 
records identified by the appellant.  All 
actions in this regard should be 
documented fully by the RO.  

2.  Thereafter, the RO should arrange for 
review of the entire claims file by a 
physician with knowledge of chronic 
lymphocytic leukemia and Hodgkin's 
disease.  The physician should be 
requested to provide an opinion, with 
complete rationale, as to whether it is at 
least as likely as not that the veteran's 
Hodgkin's disease, or residuals of its 
treatment, caused or chronically worsened 
the veteran's fatal chronic lymphocytic 
leukemia.  The physician should also be 
requested to provide an opinion, again 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's Hodgkin's disease or residuals 
of its treatment, contributed 
substantially and materially to cause the 
veteran's death, resulted in debilitating 
effects and general impairment of health 
to the extent that it rendered the veteran 
materially less capable of resisting the 
effects of his chronic lymphocytic 
leukemia, or was of such severity as to 
have a material influence in accelerating 
the veteran's death.  

3.  If the appellant submits additional 
information concerning the veteran's 
activities during and after Operation 
CROSSROADS, the RO should submit that 
information to DTRA.  That agency should 
be requested to review that information 
and if it finds that the information in 
the veteran's service records maintained 
by the Department of Defense is consistent 
with the appellant's claim regarding the 
veteran's activities, DTRA should prepare 
a new radiation dose estimate that 
accounts for radiation exposure based on 
all the veteran's activities, including 
those specified by the appellant.  

4.  If it is the opinion of the VA 
physician that that it is at least as 
likely as not that the veteran's Hodgkin's 
disease or its treatment contributed to or 
accelerated the veteran's death and/or 
DTRA provides a different radiation dose 
estimate for the veteran, the RO should 
proceed with additional development 
required under 38 C.F.R. § 3.311.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

3.  Thereafter, the RO should readjudicate 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to dependents' educational 
assistance pursuant to Chapter 35 of Title 
38 of the United States Code.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





